STEWART, C. J.,
Dissenting. — I am unable to agree with the majority opinion in this case, if such opinion decides any of the questions involved. I am unable to understand the conclusion of the court. If this court has no jurisdiction to render a recommendatory judgment, then why does the court decide that the Board of Regents should make payment if they have the funds on hand, and if not, that the legislature should make an appropriation for the payment of these claims to the aggregate amount of $6,165.971 I do not know just what kind of a judgment or conclusion this is, and I do not know where the court acquired any original jurisdiction to enter this character of judgment. The jurisdiction of this court to determine claims against the state has been fully considered by this court and determined in the case of Thomas v. State, 16 Ida. 81, 100 Pac. 761, and that case should either be followed or reversed.
When this case was commenced in this court, the complaint clearly disclosed that it was an action to establish claims against the Board of Regents of the State University, and this court appointed a referee to hear the testimony and make report, and the parties to this litigation have .gone to the expense and trouble of introducing their testimony, which is quite extensive, and if when the action was commenced the court was of the opinion that it would have no jurisdiction to hear the case under the provisions of the constitution, it should have said so, and not put these liti*433gants to the expense and trouble of presenting their testimony and occasioning the delay which has resulted from a trial in this court.
In my opinion, either this court has jurisdiction to recommend a judgment to the legislature, or it has no jurisdiction of the action and the action should be dismissed. The court now concludes that the plaintiff has a claim against the state and that it should be paid. If so, this court should enter a recommendatory judgment to the legislature, and if the legislature has previously made an appropriation applicable to such payment, or the regents have funds in their hands, then the legislature can adjust that matter in making their appropriation to pay such judgment.